UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GIANNIS ANTETOKOUNMPO,

 

 

 

 

Plaintiff, 20 Civ. 5055 (JGK)
- against - | ORDER
KENNETH SEARCY, doing business as USDS SDNY
NOMERCY50, doing business as DOCUMENT
MUSICARTHISTORY, ELECYRONICALLY FILED
Defendant. DOC #
DATE FILED: 4 23-2)

 

 

 

 

 

JOHN G. KOELTL, District Judge: ~ -

This Court having determined that the plaintiff was entitled
to a default judgment against the defendant referred the matter
to Magistrate Judge Parker for an inquest on damages. The
Magistrate Judge issued a Report and Recommendation dated May 20,
2021. On June 3, 2921, this Court extended the time for any
party to file objections to the Magistrate Judge’s Report and
Recommendation. The time for filing objections has passed with
no objections having been filed and therefore any objections have
been waived. In any event, the Court has reviewed the Report and
Recommendation and finds that it is well: founded. The plaintiff
should submit a proposed judgment by July 1, 2021. The defendant

may respond by July 6, 2021.

 

SO ORDERED. we
‘ wr
Dated: New York, New York NS ( {, Lp
June 23, 2021 bee | bx, ote

‘. John G. Koeltl
United States District Judge

 

 
